MARVIN, Judge.
The demands of a concubine, seeking to be declared owner of one-half of certain movable assets acquired by her paramour during their 16-year relationship, were dismissed on an exception of no cause of action. She appeals.
The concubine alleged that the relationship constituted a partnership and that she contributed from her property and earnings at least one half of the funds used by the paramour to acquire the assets which included more than $70,000 in cash deposits. For the purpose of considering the exception, these allegations must be taken as true. Whether or not she can meet the burden of proof can be determined only upon the trial on the merits. See Keller v. Keller, 220 So.2d 745, 750 (La.App. 1st Cir. 1969) and other cases cited in Lorio, “Concubinage and its Alternatives”, 26 Loy.L.R. 1 (1980).
REVERSED AND REMANDED at the cost of defendant-exceptor.